Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the Response to Non-Final Office Action (“Response”) on 4 August 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.
An Examiner’s duty is to examine the claims in the broadest reasonable interpretation. Applicant has written the claims very broadly, using the word ‘or’ between various limitations meaning under the broadest reasonable interpretation, claim 1 could be re-written to only limit the system to:
A system for pest control and management, comprising: 
at least one computer having at least one processor, a memory, a display connected to said processor, and at least one network connection; 
a server connected to the computer; 
an interactive tool connected to the computer, wherein the interactive tool comprises: 
at least one interactive module configured to receive information pertaining to a pest; 

wherein said database is accessed by the module; and 
a user interface that is coupled to the module and the database.

In response to applicant's argument that “Applicant believes that the invention of Chait and that of Inventor are manifestly and fundamentally different wherein Chait describes an invention that supplants inspector-lead inspections which can be “labor-intensive”, slow, risk ladened and “prone to errors and/or fraud” with a “system that automatically monitors, in a real-time manner, a plurality of pest traps, issues alerts and/or instructions based on detected activation of traps, and takes action to resolve non- compliance with respect to pest infestation” (See specifically paras. [0003] to [0005] and Applicant discloses a system wherein said inspector is not replaced but is augmented and facilitated with a “platform to scan, photograph and describe activity or pests” and thereby combine written reports with acquired images for both inspector and customer use. (Description of Preferred Embodiments, first paragraph, lines 1-7)” (Response: pg. 10), Applicant is only referring to an intended use of the claimed invention which does not result in a structural difference between the claimed invention and the prior art, which would be the only way to patentably distinguish the claimed invention from the prior art.  Even still, if the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument above that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Given the broadest reasonable interpretation of “images” and “information” as recited in the claims, the “images” and information pertaining to the images found in ¶ 0079 of Chait clearly teach these broad features. Applicant has not limited the “images” or “information” as being retrieved by a specific means, nor limited to “images” or “information” as being used for an inspector, therefore Chait teaches the broadly recited limitations of “images” or “information” claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 2, 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chait et. al. (US20140279600A1) (hereafter Chait) in view of Lloyd et. al. (US20110109460A1) (hereafter Lloyd).

Regarding Claim 1, Chait teaches a system for pest control and management, comprising:
at least one computer having at least one processor, a memory, and a display connected to said processor (FIG. 6, Items 620, 630, 680, 691),
and at least one network connection (FIG. 6 Items 671 and 673);
a server connected to the computer (FIG. 1 Item 102, Paragraph [0047]);
an interactive tool connected to the computer (Paragraph [0136], FIG. 6 Items 636 and 645, Computer is composed of Keyboard 662, Mouse 661, user input interface 660),
wherein the interactive tool comprises: at least one interactive module configured to receive, process, retrieve, send, or a combination thereof (Paragraph [0071], Data Store 106 may be used to analyze and store various data collected, and monitor compliance with one or more specifications.),
information, an image, or both, pertaining to a pest, a bait station (Paragraph [0079], FIG. 2 Items 210c and 202c, Sensor 210c may have a stationary/mobile camera that takes images outside and/or inside the trap 202c),
inspection history, maps of an area to be inspected, or a combination thereof (FIG. 1 Items 104 and 106, FIG. 3 Item 300, Paragraph [0103], Data Store 300 can capture and maintain data for individual traps, group of traps, and/or a region of traps. Data Store 300  includes information about traps such as activation data, weight data, location data, regulations, company and trap specs.);
information pertaining to pests, a bait station, or both (Paragraph [0030] 
Examiner notes that Sensors capture information regarding the trap such as weight off traps, movement in traps, mechanical activation or traps, etc.),
images pertaining said pests, a bait station, or both (Paragraph [0079], Image processors may perform pattern recognition and/or machine vision to determine, from the images, activation of a trap and/or number of rodents in a trap),
inspection history, maps of an area to be inspected, or a combination thereof (FIG. 1 Items 104 and 106, FIG. 3 Item 300, Paragraph [0103] Data Store 300 can capture and maintain data for individual traps, group of traps, and/or a region of traps. Data Store 300  includes information about traps such as activation data, weight data, location data, regulations, company and trap specs.);
Paragraph [0136] and [0060], FIG. 3 Item 300 and 302, FIG 1. Item 106, 110a, 110b, and 112, Program Modules use computer executable instructions, such as routines, programs, objects, components, data structures, etc. Examiner notes that the module is used to access trap database 302, containing trap information such as activation data, weight data, and location data. Data is stored in Data Store 300. In some embodiments, the data store 106 may be accessible by one or more other computing devices, such as by the sensors 110a, 110b, and 112 or other types of devices.);
and a user interface that is coupled to the module and the database (Paragraph [0141, 0143, 0148], User Input interface 660 is connected to the module and Data Store via the System Bus 621).     
Chait fails to disclose the following limitations.
In analogous art, Lloyd discloses a database comprising a list of customers, customer details (Paragraph [0067-0068], FIG. 13 Item 162, FIG. 14, Examiner notes that customer names are listed under the provider along with information and reports from individual customers).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chait’s system for pest control and management to include a listing of customers and customer details, as taught by Lloyd in order to identify the customers needing maintenance.  (Lloyd, Paragraph [0067]).

Regarding Claim 2, Chait teaches the system of claim 1, further comprising: a web backend interface to control said database (FIG. 6 Items 670 and 671, Paragraph [0142]-Paragraph [0143], Examiner notes that Network interface 670  is connected to the local area network 671 and is used to select information pertaining to the activity of pests).  

Regarding Claim 3, Chait teaches the system of claim 1, wherein the user interface comprises user modules, a keyboard, keys, a mouse, or a combination thereof (Paragraph [0141] A user may enter commands and information into the computer 610 through input devices such as a keyboard 662 and pointing device 661, commonly referred to as a mouse, trackball or touch pad.)


Regarding Claim 5, Chait teaches the system of claim 4, wherein the user is an administrator, a pest control inspector, or both (Paragraphs [0026] and [0074]).

  Regarding Claim 7, Chait teaches the system of claim 6, wherein the user is a customer of a pest control company (Paragraph [0008]).  

 Regarding Claim 8, Chait teaches the system of claim 1, wherein the computer is a laptop machine or computer, a desktop machine or computer, a smart phone, a tablet computer, a device that can scan machine- readable identifier, an explosion proof mobile device, or similar device (Paragraph [0135]).
Claims 4, 6, 9, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chait et. al. (US20140279600A1) (hereafter Chait) in view of Lloyd et. al. (US20110109460A1) hereafter Lloyd), further in view of Beoughter et. al. (US20160132046A1) (hereafter Beoughter).

Regarding Claim 4, Chait teaches a download module, upload module, or both to download or upload the information, image or both pertaining to the pest, bait station, or both (Paragraph [0104], FIG. 3 Items 300 and 302, Examiner notes that images of trap are collected and transmitted by sensors);
a notes icon for accessing a notes module to enter notes about an inspection; an edit icon accessing a notes module to edit the notes (Paragraph [0068], Enable a user to provide feedback; enable a user to input new or updated specifications);
an add details of inspection icon accessing a module to add information pertaining to the inspection (Paragraph [0064] [0119], Data Store may be updated with results of the analysis and/or issued instructions);
a save details of inspection icon accessing a module to save the information pertaining to the inspection (Paragraph [0060] [0071], stored data may include any of the data described above, or any other suitable type of data collected by sensors and/or relevant to processing the data collected by sensors.);
a start job icon accessing a module to start the inspection (Paragraph [0114], FIG. 4);
an image icon accessing a module to take an image of the bait station, save image of the bait station, or both (Paragraph [0079]);  
a sync icon accessing a module to transmit the information collected during the inspection to the server (Paragraph [0090] [0124], data may be collected for every individual trap or in aggregate for groups of traps; a sensor may transmit data whenever new information detected, or at periodic intervals);
Chait fails to disclose the following limitations.
However, in analogous art, Lloyd discloses a customer icon to search for customer names (Paragraph [0067-0068], FIG. 13 Item 162, FIG. 14); a customer list icon with which to access the names of the customer (FIG. 13 Item 162, Examiner interprets  “Customer 1” as a customer name.); a customer detail module with the information of customers (FIG. 14); a bait station list icon for accessing the bait station module having a list of bait stations (FIG. 15); a map icon accessing a map module having a map of an area to be inspected (FIG. 17); a previous icon accessing an inspection list module to view list of previous inspection (Paragraph [0067], operator may click on any of the indicated boxes and select either a drawing of one of the customer's plants or alarm settings for the plant or customer reports.); an access icon accessing an access module to access inspection details (FIG. 14, Inspection details can be found in Maintenance Data for individual customers); a view inspection icon accessing a view inspection module to view information pertaining to previous inspection (Paragraph [0067]); an inspection history icon accessing an inspection history module to view history of the inspection (Paragraph [0067]);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching the system for pest control and management as taught by Chait, to include a customer listing, a bait station listing, a map module, and access to view previous inspection information, as taught by Lloyd, in order to identify the customers needing maintenance.  (Lloyd, Paragraph [0067]). 

Chait, in view of Lloyd, fails to disclose the following limitations.
In analogous art, Beoughter discloses The system of claim 2, wherein the user module comprises: a login icon configured to allow the user to access the computer-implemented system using a username, a password, an icon to retrieve forgotten password, or a combination thereof (Paragraph 0162, enter user ID and password in order to logon to the User Interface device); a help icon accessing a help module, wherein said module is associated with the download module, the upload module, or both (Paragraph [0338], Help Module (Guidance)); a scan icon accessing a module to scan a machine-readable identifier of a bait station (Paragraph [0108, 0269, 0276]); an end job icon accessing a module to end the inspection; or a combination thereof (Paragraph [0067], Some routines may provide information related to standard operating procedures (SOPs), start-up procedures, shut-down procedures, lockout procedures, work instructions, or other product/asset documentation.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching the system for pest control and management as taught by Chait, in view of Lloyd, to include the modules taught by Beoughter, in order to allow a user to view or modify the configuration, operation, or status of the process plant and also facilitate immediate delivery of work orders and immediate system availability (Beoughter, Paragraph [0005], [0067]).

Regarding Claim 6, Chait teaches a view inspection icon configured to allow the user to acces a view inspection module to view the information pertaining to the inspection (Paragraph [0013], [0097], Results of the analysis by server 102 may be displayed on a device 216.);
a bait station icon to access a bait station module to access a bait station list, select bait station from the list, or both (FIG. 3 Item 302, Trap Database 302 allows you to select a trap and view information captured through inspection of traps);
a view image icon to access a module to view image pertaining to inspection (Paragraph [0079]);
a retrieve icon to access a module to retrieve notes pertaining to the inspection, the image pertaining to the inspection, or both (Paragraph [0034], The analysis may be performed on any suitable type of collected data related to pest infestation, including but not limited to number of activations in a trap, the total weight inside a trap, an image processing of an area inside or around the trap, etc.);
Chait, in view of Lloyd, fails to disclose the following limitations.
In analogous art, Beoughter discloses The system of claim 1, wherein the user module comprises: a login icon configured to allow the user to access the computer-implemented system using a username, a password, to retrieve forgotten password, or a combination thereof (Paragraph 0162, enter user ID and password in order to logon to the User Interface device); a logout icon to access a module to log out of the account; or a combination thereof (Paragraph [0104] The UI device may also provide instructions for, and facilitate, shutting down and/or locking out portions of the system).   
Chait, in view of Lloyd, to include a login and logout capability composing a user name and/or password, as taught by Beoughter, in order to allow a user to view or modify the configuration, operation, or status of the process plant (Beoughter, Paragraph [0005]).

Regarding Claim 9, the Examiner notes that Claim 9 4, but Claim 9 focusses on accessing said modules. Chait is able to access program modules via local and remote computer storage media. Chait uses program modules which include routines, programs, objects, components, data structures, etc. to perform particular tasks. Therefore it is an obvious variation of Chait to access other modules (Chait, Paragraph [0136]).

 Regarding Claim 10, Chait teaches The method of claim 9, wherein the information incorporated in the system comprises findings at a bait station, treatment type, pest type, activity found at a bait station, or a combination thereof (Paragraphs [0023, 0025, 0026, 0034] results of the analysis may be reported to one or more reporting devices, indicating locations and/or numbers of traps that may have pests).

Claim 11 recites similar limitations as Claims 9 and 6, and is therefore rejected under the same arts and rationale.

Regarding Claim 12, Chait teaches The method of claim 11, wherein inspection details pertaining to an inspection comprises findings at a bait station, treatment type, pest type, activity found at a bait station, or a combination thereof (Paragraph [0023, 0025, 0026, 0034] results of the analysis may be reported to one or more reporting devices, indicating locations and/or numbers of traps that may have pests).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627